U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.000-50306 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. (Name of Small Business Issuer in its Charter) Delaware 13-4167393 (State of Incorporation) (IRS Identification Number) 80 Wall Street, Suite 815 New York, New York 10005 (Address of Principal Executive Offices) Registrant's telephone number, including area code (212) 344-1600 Indicate by a check mark whether the issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes []No[] Indicate by a check mark whether the issuer is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer[] Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes [] No [X] State the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest applicable date:89,453,364 as of June 30, 2011. ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF June 30, 2011 UNAUDITED INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 – INTERIMCONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - June 30, 2011 and December 31, 2010 2-3 Statements of Operations - Six and three months ended June 30, 2011 and 2010 4 Statements of Cash Flows - Six months ended June 30, 2011 and 2010 5-6 Notes to the Financial Statements 7-13 - F-1 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands As of June 30, As of December 31, 2011 2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents 481 708 Short-term bank deposits 61 64 Trade receivables (net of allowance for doubtful accounts of $ zero as of June 30, 2011 and December 31,2010) 526 448 Other accounts receivable 288 306 Inventories 366 299 TOTAL CURRENT ASSETS 1,722 1,825 LONG - TERM RECEIVABLES 73 139 PROPERTY AND EQUIPMENT, NET: Minibars and related equipment 4,128 4,122 Other property and equipment 30 47 TOTAL PROPERTY AND EQUIPMENT 4,158 4,169 OTHER ASSETS: Deferred expenses, net 21 27 Intangible assets 49 50 TOTAL OTHER ASSETS 70 77 TOTAL 6,023 6,210 The accompanying notes are an integral part of the consolidated financial statements. F-2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) As of June 30, As of December 31, 2011 2010 LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (Audited) CURRENT LIABILITIES: Current maturities of long-term loans from related parties 103 93 Current maturities of convertible notes - 74 Current maturities of long-term loans from others 210 184 Trade payables 782 508 Accrued expenses and other current liabilities 410 351 TOTAL CURRENT LIABILITIES 1,505 1,210 LONG-TERM LIABILITIES: Long-term loans from related parties ,net of current maturities 783 811 Long-term loans from others ,net of current maturities 1,941 1,518 Accrued severance pay, net 52 49 TOTAL LONG-TERM LIABILITIES 2,776 2,378 SHAREHOLDERS' EQUITY: Share capital - Preferred stock of $0.001 par value – 5,000,000 sharesauthorized; zero sharesissued and outstanding as ofJune 30, 2011 and December 31, 2010; - - Common stock of $0.001 par value – 205,000,000 shares authorized; 89,453,364 shares issued andoutstanding as ofJune 30, 2011 and as of December 31, 2010. 89 89 Additional paid-in capital 10,185 10,185 Accumulated other comprehensive income 53 63 Accumulated deficit (8,585) (7,715) TOTAL SHAREHOLDERS' EQUITY 1,742 2,622 TOTAL 6,023 6,210 The accompanying notes are an integral part of the consolidated financial statements. F-3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS US Dollars in thousands (except share and per share data) For the Three For the Six Months Ended June 30, Months Ended June 30, 2011 2010 2011 2010 (Unaudited) Revenues 863 *818 1,573 *1,527 Costs of revenues: Depreciation (164) *(171) (330) *(362) Other (549) (433) (969) (859) Gross profit 150 214 274 306 Operating expenses: Research and development (24) (17) (50) (53) Selling and marketing (82) **(90) (176) **(181) General and administrative (370) **(398) (733) **(828) Operating loss (326) (291) (685) (756) Financing expenses and foreign currency translation, net (97) (49) (183) (147) Other expenses (4) *(45) (1) *(177) Loss before taxes on income (427) (385) (869) (1,080) Provision for income taxes (1) (8) (1) - Net loss (428) (393) (870) (1,080) Basic and diluted net loss per share (0.005) (0.004) (0.010) (0.012) Number of shares used in computing basic and diluted net loss per share 89,453,364 89,453,364 89,453,364 89,453,364 The accompanying notes are an integral part of the consolidated financial statements *Restated ** Reclassified F-4 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands For the Six Months Ended June 30, 2011 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss (870) (1,080) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 346 374 Increase in accrued severance pay, net 4 14 Interest and linkage differences in regard to shareholders and subsidiaries (43) 93 Loss from sale ofpreviously consolidated subsidiaries and other expenses - 47 Capitalloss - 126 Changes in assets and liabilities: Increase in inventories (67) (40) Decrease (Increase) in trade receivables (75) 69 Increase (Decrease ) in related parties 2 (6) Decrease (Increase) in other accounts receivable 55 (29) Increase (Decrease) in trade payables 185 (115) Increase in accounts payable and accrued expenses 51 8 Net cash used in operating activities (412) (539) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of previously consolidated subsidiaries (Appendix B) - 486 Purchases and production of property and equipment (233) (383) Short-term bank deposits, net 3 - Proceeds from sale of property and equipment 38 59 Net cash provided by (used in) investing activities (192) 162 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (payments to) related parties, net (28) 299 Proceeds from (payments of) long term loans from others, net 375 (184) Proceeds from long-term loans from shareholders, net - 388 Short-term bank credits - (5) Net cash provided by financing activities 347 498 Effect of exchange rate changes on cash and cash equivalents 30 (6) Decrease( Increase ) in cash and cash equivalents (227) 115 Cash and cash equivalents at the beginning of the period 708 194 Cash and cash equivalents at the end of the period 481 309 The accompanying notes are an integral part of the consolidated financial statements. F-5 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands Appendix A - Supplemental disclosure of non-cash investing and financing activities and cash flow information: For the Six Months Ended June 30, 2011 2010 (Unaudited) Non-cash investing and financing activities: Acquisition of property and equipment on short-term credit 87 31 Receivablesin regard to property and equipment 216 287 Cash paid during the year for interest 121 65 Appendix B - Proceeds from sale of previously consolidated subsidiaries: Working Capital (except for cash and cash equivalents) - 129 Property and equipment - 550 Receivables from sale of previously consolidated subsidiaries - (146) Capital loss from sale of previously consolidated subsidiaries - (47) - 486 The accompanying notes are an integral part of the consolidated financial statements. F-6 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 1:-NATURE OF OPERATIONS AND BASIS OF PRESENTATION a. Hotel Outsource Management International, Inc. ("HOMI") was incorporated in Delaware on November 9, 2000. HOMI and its subsidiaries, as identified in Note 2d below, are engaged in the distribution, marketing and operation of computerized minibars in hotels located in the United States, Europe, Israel and Canada. Hereinafter, HOMI and its subsidiaries will be referred to as the "Company." HOMI's common stock has been listed on the Over-the-Counter Bulletin Board since February 2004 under the symbol "HOUM.OB." As of February 17, 2011, HOMI’s common stock has been listed on the OTCQB. b. Commencing 2009, HOMI began to implement a new business model. Under the new business model, the Company sells or receives loans against HOMI minibars, installed or to be installed in various hotels. Under this model, HOMI continues to manage and operate these minibars in return for a management fee and profit sharing arrangements. c. During March to June, 2010, HOMI Industries and Best Bar Services Ltd. ("Best Bar"), began toimplement the cooperation pursuant to the Memorandum of Understanding they entered into as of 23 September 2009 ("the MOU”), with a partial test installation of Best Bar’s Open Display, Open Access Computerized Minibars, in one Hotel in Israel. Following this test, HOMI has included the Best Bar minibar in its catalogue of minibars, represented as the “HOMI® 232” model. Since then, HOMI has signed agreements with several Hotels for installation of the HOMI® 232. Pursuant to the MOU, the agreed price of each HOMI® 232 is $ 350, but HOMI purchases the HOMI® 232 from Best Bar for half that price, namely, $ 175. HOMI then shares its operating profits from HOMI® 232 installations, with Best Bar (operating profits are computed as HOMI’s collection from the hotels, less cost of goods, labor and 8% of the collection as a HOMI management fee), with 60% being retained by HOMI and 40% being paid to Best Bar. In the event of a direct sale of HOMI® 232 Minibars, by HOMI, to hotels or distributers, $350 from the revenues of such sale will be paid to Best Bar as the purchase price of the minibar and the remaining margin will be split 60% to HOMI and 40% to Best Bar. Pursuant to the MOU, HOMI Industries agreed to cooperate with Best Bar in order to register a fixed charge, in Best Bar’s favor, over HOMI® 232 minibars that will be operated by HOMI, to secure HOMI obligations to Best Bar up to an amount of $ 175 per minibar. The Company includes Best Bar's portion of the operating profit in its cost of revenues. See also Note 2d. d. On April 19, 2010, HOMI Europe S.A.R.L. (“HOMI Europe”), which is an indirectly held,wholly owned subsidiary of HOMI, entered into a share sale agreement with Clevo Corporation S.A. (“Clevo”), which is a third party under the control of Mr. Geoffrey Wolf, who was one of the registered and beneficial owners of the HOMI shares. F-7 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 1:-NATURE OF OPERATIONS AND BASIS OF PRESENTATION (cont.) Pursuant to this share sale agreement, HOMI Europe sold to Clevo 100% of the outstanding shares in HOMI - Hotel Outsource Management International (Deutschland) GmbH and 100% of the outstanding shares in HOMI Italia S.R.L., and also assigned to Clevo all of its rights to the shareholder loans which it had previously made to HOMI Italia S.R.L. The effective date for these transactions was April 30, 2010. The total purchase price for the shares and for the assignment of the shareholder loans, was $525, on a "no cash, no debt" basis. In the context of this transaction, HOMI – Hotel Outsource Management International (Deutschland) GmbH and HOMI Italia S.R.L. ceased to be affiliated to HOMI. An amount still due, for assets, net at the amount of $ 35, is presented in other accounts receivable. f. HOMI Australia, a subsidiary of HOMI, ceased operating the minibars in Hilton Sydney, the onlyhotel operated in Australia, and transferred the operation and the minibars installed to the hotel, for up to AUD 435. The amount will be repaid over maximum of 50 monthly payments which will be based on the monthly performance of the hotel as detailed in the agreement. Title in the System shall immediately pass to Hilton, after those repayments, for the nominal price of one AUD. The balance of the debt is presented in the financial statements part at other accounts receivable and part at long term receivables. g. At June 30, 2011, the Company had $542 in cash, including short term deposits. The Company continues to incur losses ($870 in the six months ended June 30, 2011). In order to implement the Company's basic business plan for completion of the installation of additional minibars, the Company will need additional funds. The Company's preferred method is the new business model, described in item c. above. On October 5, 2010, HOMI Industries Ltd, which is a wholly owned subsidiary of HOMI, entered into a loan agreement with Tomwood Limited, which is a BVI company.Pursuant to this agreement, Tomwood undertook to loan to HOMI Industries the total amount of $2,000, in installments. As of 30 June 2011, the company has received installments totaling $1,500 out of the $2,000 mentioned above. Management believes that the above mentioned loan and continued efforts to reduce corporate expenses will provide sufficient cash for the ongoing operations of the company for the next twelve months. F-8 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation The accompanying consolidated financial statements are presented in accordance with Form 10-Q and item 310 under subpart A of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation have been included. Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. The accompanying consolidated financial statements and the notes thereto should be read in conjunction with the Company's audited consolidated financial statements as of and for the year ended December 31, 2010 included in the Company's Form 10-KSB filed June 30, 2011. b. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make.Estimates that are critical to the accompanying consolidated financial statements relate principally to depreciation and recoverability of long lived assets.The markets for the Company’s products are characterized by intense price competition, rapid technological development, evolving standards and short product life cycles; all of which could impact the future realization of its assets. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary.It is at least reasonably possible that management’s estimates could change in the near term with respect to these matters. c. Financial Statements in U.S. dollars The majority of the Company's sales are in U.S. dollars or in dollar linked currencies. In addition, the majority of the Company's financing is received in U.S. dollars. Accordingly, the Company has determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into US dollars in accordance with Statement of Financial Accounting Standard No. 52 "Foreign Currency Translation" ("SFAS No. 52"). All transaction gains and losses from the re-measurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into U.S. dollars in accordance with FAS No. 52. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using the average exchange rate for the period. F-9 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES (cont.) d. Principles of Consolidation and number of minibars The consolidated financial statements include the accounts of HOMI and its active subsidiaries listed below, which are fully owned by HOMI: Number of Minibars Operated Subsidiary Name Area 30.06.2011 30.06.2010 HOMI Industries Ltd. (1) Israel HOMI Israel Ltd.(1) (3) Israel 4,867 4,609 HOMI USA, Inc. and HOMI Canada, Inc. (1) (3) U.S.A. and Canada 4,187 3,941 HOMI Europe S.a.r.l (1) (2) (3) Europe 776 776* 9,830 9,326 *restated (1) A quantity of minibars are owned by HOMI Industries and rented to the subsidiaries. As of June 30, 2011 the minibars are located as follows: HOMI U.S.A. HOMI Israel Ltd. Europe Total Number of minibars 1,717 1,145 776 3,638 (2) Through subsidiaries in France and the U.K (including a Branch in Spain). (3) Including HOMI® 232 shared operated minibars. As of June 30, 2011 located as follows: HOMI U.S.A. HOMI Israel Ltd. Europe Total Number of minibars 246 * 444 ** 0 690 * Not including 535 units not yet operated. ** Not including 276 in France, not yet operated. Inter-company transactions and balances, including profits from inter-company sales not yet realized outside the group, have been eliminated in consolidation. e. Concentrations of Credit Risk and Fair Value of Financial Instruments The financial instruments of the Company consist mainly of cash and cash equivalents, short-term bank deposits, trade receivables, other accounts receivable, short-term bank credit, trade payables, other accounts payable, convertible notes and notes payable to shareholders and others. F-10 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES (cont.) e.Concentrations of Credit Risk and Fair Value of Financial Instruments (con.) In view of their short term nature, the fair value of the financial instruments included in working capital of the Company is usually identical, or close, to their carrying values. The fair values of long-term notes payable also approximates their carrying values, since such notes bear interest at rates that management believes is approximately the same as prevailing market rates. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents, and trade receivables. The majority of the Company's cash and cash equivalents are invested in interest bearing U.S. dollar and U.S. dollar-linked instruments or in NIS and Euro interest bearing deposits with major Israeli, U.S. and European banks. Such deposits in the United States may be in excess of insured limits and are not insured in other jurisdictions. Management believes that the financial institutions that hold the Company's investments are financially sound, and accordingly, minimal credit risk exists with respect to these investments. f. Exchange Rates Exchange and linkage differences are charged or credited to operations as incurred. Exchange rates: June 30, December 31, 2011 2010 New Israeli Shekel (NIS) $ 0.293 $ 0.282 Euro (EU) $ 1.448 $ 1.335 Australian Dollar (AU$) $ 1.032 $ 1.018 Pound Sterling (GBP) $ 1.600 $ 1.548 Canadian Dollar (CAN $) $ 1.023 $ 1.007 SixMonths Ended June 30, Increase (Decrease) in Rate of Exchange: 2011 2010 NIS 3.9 % (2.6) % EU 8.5 % (14.8) % AU$ 1.7 % (5.2) % GBP 3.4 % (7.2) % CAN$ 1.1 % (0.2) % F-11 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES (cont.) g. Implementation of New Accounting Standards In January 2010, the FASB issued Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures (the “Update”), which provides amendments to Accounting Standards Codification 820-10 (Fair Value Measurements and Disclosures – Overall Subtopic) of the Codification. The Update requires improved disclosures about fair value measurements.Separate disclosures need to be made of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements along with a description of the reasons for the transfers.Also, disclosure of activity in Level 3 fair value measurements needs to be made on a gross basis rather than as one net number.The Update also requires: (1) fair value measurement disclosures for each class of assets and liabilities, and (2) disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements, which are required for fair value measurements that fall in either Level 2 or Level 3.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the Level 3 activity disclosures, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The enhanced disclosure requirements have not had a material impact on the Company’s financial reporting. h. Restatement The Company restated its financial statements for the six and three months ended June 30, 2010, in order to more accurately reflect the consequences of an agreement signed in Australia. As follow for the six months ended June 30, 2010: Prior to Restatement Change After Restatement Revenues 1,587 (60) 1,527 Cost of revenues (Depreciation) 406 (44) 362 Other expenses (51) (126) (177) As follow for the three months ended June 30, 2010: Prior to Restatement Change After Restatement Revenues 847 (29) 818 Cost of revenues (Depreciation) 209 (38) 171 Other expenses (47) 2 (45) F-12 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 3:-RELATED PARTIES TRANSACTIONS During the six months ended June 30, 2011 and 2010, the Company incurred various related parties expenses as follows: For the Three Months Ended June 30, For the SixMonths Ended June 30, Description 2011 2010 2011 2010 Unaudited Unaudited Directors' Fees and Liability Insurance 10 10 20 21 Consulting and Management Fees 146 135 294 268 Financial Expenses 18 11 36 20 Totals 174 156 350 309 F-13 ITEM 2. MANAGEMENTS' DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION The following discussion and analysis provides information that we believe is relevant to an assessment and understanding of our financial condition as of June 30, 2011 and our results of operations for the three months ended June 30, 2010 and 2011. The following discussion should be read in conjunction with the financial statements for such periods as well as our financial statements included in our December 31, 2010 10-K filed with the Securities and Exchange Commission on March 30, 2011. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “con tinue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or out industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated and prepared in US Dollars and are prepared in accordance with accounting principles generally accepted in the United States of America. As used in this quarterly report, the term "HOMI" means Hotel Outsource Management International, Inc. The terms, the “Company”, “we”, “us”, “our” means Hotel Outsource Management International, Inc and its subsidiaries, unless otherwise indicated. Critical Accounting Policies and Estimates In connection with the issuance of Securities and Exchange Commission FR-60, the following disclosure is provided to supplement the Company’s accounting policies in regard to significant areas of judgment. Management of the Company is required to make certain estimates and assumptions during the preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States. These estimates and assumptions impact the reported amount of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the consolidated financial statements. These estimates also impact the reported amount of net earnings during any period. Actual results could differ from those estimates. Because of the size of the financial statement elements to which they relate, some of our accounting policies and estimates have a more significant impact on our financial statements than others. 15 Revenue Recognition, Accounts Receivable and Allowance for Doubtful Accounts Revenues from minibars operation and product sales derived from outsource activity (minibar's content), under the exclusive long-term revenue sharing agreements with hotels, net of the hotel’s portion and/or other participation of, or payments due from the hotel, and revenues from disposal of minibars are recognized in accordance with Staff Accounting Bulletin No. 101 "Revenue Recognition in Financial Statements" ("SAB No. 101") and SAB No. 104 when delivery has occurred, persuasive evidence of an arrangement exists, the vendor’s fee is fixed or determinable and collectability is probable. Revenues from sales of minibars are recognized in accordance with compliance with the conditions designated in SAB No. 104, as abovementioned. Sales of minibars that are classified as refinancing arrangements are shown as a long-term loan to be repaid in accordance with terms of the agreement as required in FAS 13 "Accounting for Leases". Our payment terms are normally net 15 to 30 days from invoicing. We evaluate our allowance for doubtful accounts on a regular basis through periodic reviews of the collectability of the receivables in light of historical experience, adverse situations that may affect our customers’ ability to repay, and prevailing economic conditions. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available. We perform ongoing credit evaluations of our customers and generally do not require collateral because (1) we believe we have certain collection measures in-place to limit the potential for significant losses, and (2) because of the nature of customers comprising our customer base. Accounts receivable are determined to be past due based on how recently payments have been received and bad debts are charged in the form of an allowance account in the period the receivables are deemed uncollectible. Receivables are written off when we abandon our collection efforts. To date, we have not experienced any material losses. An allowance for doubtful accounts is provided with respect to those amounts that we have determined to be doubtful of collection. No allowance was deemed necessary as of June 30, 2011 and 2010. Long-Lived Assets We assess the recoverability of the carrying value of long-lived assets periodically. If circumstances suggest that long-lived assets may be impaired, and a review indicates that the carrying value will not be recoverable, as determined based on the projected undiscounted future cash flow, the carrying value is reduced to its estimated fair value. The determination of cash flow is based upon assumptions and forecasts that may not occur. As of December 31, 2010 the Company’s balance sheet includes $4,169,000 of fixed assets, net.As of June 30, 2011, our balance sheet included $4,158,000 of fixed assets net. The Company has completed its impairment test for the six months ended June 30, 2011 and has concluded that no impairment write-off is necessary. Financial Statements in US dollars: The majority of HOMI's sales are in U.S. dollars or in dollar linked currencies. In addition, the majority of our financing is received in U.S. dollars. Accordingly, we have determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into U.S. dollars in accordance with Statement of Financial Accounting Standard No. 52 "Foreign Currency Translation" ("SFAS No. 52"). All transaction gains and losses from the remeasurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. 16 The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into US dollars. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using specific exchange rates or the average exchange rate for the period. The resulting translation adjustments are not included in determining net income (loss) but are reported in a separate component of accumulated other comprehensive income (loss) in shareholders’ equity. Investments in Affiliates: The investment in companies over which the Company can exercise significant influence is presented using the equity method of accounting. The Company generally discontinues applying the equity method when its investment (including advances and loans) is reduced to zero and it has not guaranteed obligations of the affiliate or otherwise committed to provide further financial support to the affiliate. Where the Company’s share of an affiliate’s losses is greater than the investment in such an affiliate and in which the Company has guaranteed obligations of the affiliate, the excess amount is presented as a liability. OVERVIEW Hotel Outsource Management International, Inc. (“HOMI”) is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. In addition, we manufacture and install our own proprietary computerized minibar, the HOMI® 336 and HOMI® 330. HOMI is a holding company for several subsidiaries which market and operate computerized minibars in hotels located in the United States, Canada, Europe, Israel and Australia. HOMI was incorporated in Delaware on November 9, 2000 under the name Benjamin Acquisitions, Inc. Our core activities focus on manufacturing, operating, servicing and marketing computerized minibars located in upscale hotels throughout the world. We believe that by using the appropriate equipment, including technologically advanced computerized minibars, we are able to materially improve the performance of the minibar departments, thereby improving the hotel’s bottom line. For some years now, the hotel industry has been focusing on outsourcing many of the functions related to its key activities, in order to increase efficiency and lower fixed costs. We offer our customers a number of solutions that are designed to meet this need, in relation to the minibar departments, ranging from consultation and supervision services, all the way to full outsource installation and operation arrangements. Whether we are consulting for a hotel, or managing its entire minibar department, we focus on hands-on, expert and dedicated management, on-site supervision, and disciplined implementation of specialized procedures which we have developed, in order to achieve our goals and improve the department’s performance.Using these methods, we already manage thousands of minibars for our customers, who are spread over five continents around the world. We have been doing business since 1997 through various subsidiaries. The current corporate structure, in which we are a holding company for various subsidiaries around the world, has been in place since 2001. Our common stock has been listed on the Over-the-Counter Bulletin Board or "OTC Bulletin Board" since February 2004 under the symbol "HOUM.OB."It is currently listed on the OTCQB. 17 COSTS AND EXPENSES Costs and expenses incurred in our outsource operations are generally as follows, but can vary depending on the circumstances and the nature and terms of specific agreements with customers: The purchase and / or manufacturing of the minibar systems to be installed in hotels; this capital expense is charged to property and equipment and depreciated over a period of ten years; The purchase of the consumables to be placed in the minibars; we purchase these products from various vendors; sometimes the customer will purchase the alcoholic beverages to be placed in the minibars and we reimburse the customer for such purchases; Labor costs relating to the minibar attendants; General and Administrative, and Marketing expenses; Maintenance costs relating to the minibar systems; Finance expenses. RESULTS OF OPERATIONS - THREE MONTHS ENDED JUNE 30, 2, 2010. REVENUES For the three months ended June 30, 2011 and 2010, HOMI had revenues of $ 863,000 and $ 818,000*, respectively, an increase of $45,000 or 5.5%. These revenues arise primarily from the sale of refreshments in the minibars. This increase is mainly due to the additional minibars and computerized trays installed during this period. For the three months ended June 30, 2011, our three largest customers accounted for approximately 29.44 % of our total revenues.During the same period of 2010, our three largest customers collectively comprised 30.09 % of our total revenues. *restated, see note 2H to the financial Reports GROSS PROFIT Gross profit, before consideration of depreciation expense, decreased from $385,000* for the three months ended June 30, 2010 to $ 314,000.For the three months ended June 30, 2011, gross profit before consideration of depreciation expense a decrease of $71,000. Comparing the three month periods ended June 30 2010 and 2011, gross profit margin, before consideration of depreciation expense, decreased from 47.07 % to 36.38 %. The installations of the HOMI232 mini bar and the associated computerized trays during the three months ended June 30, 2011 required additional costs that reduced the gross profit margin. 18 Gross profit, after consideration of depreciation expense, decreased from $214,000 for the three months ended June 30, 2010 to $ 150,000 for the three months ended June 30, 2011, a decrease of $64,000.Gross profit margin decreased from 26.2 % to 17.4 %, for the same reasons mentioned above. *restated, see note 2H to the Financial Reports COSTS OF REVENUES Cost of Revenues, before consideration of depreciation expense, for the three months ended June 30, 2010 and 2011 were $ 433,000 and $ 549,000, respectively, an increase of $116,000 or 26.8 %.This increase in cost of revenues is due primarily to the increase of revenues.In addition, the installations of the HOMI232 mini bar and the associated computerized trays during the three months ended June 30 2011, required additional costs that increased the cost of revenues. Depreciation expense for the three months ended June 30, 2010 and 2011 approximated $171,000* and $164,000, respectively, a decrease of $7,000. As a percentage of revenues, depreciation expense decreased from 20.9 % to 19.0 %. The decrease in depreciation expense is primarily due to the fact that the number of minibars we operate decreased in the second quarter of 2011 as compared to the second quarter of 2010. *restated, see note 2H to the Financial Reports RESEARCH AND DEVELOPMENT During 2006, HOMI commenced its own research and development program aimed at the development of a new range of products. TheHOMI® 336, a novel, computerized minibar system designed to increase the accuracy of automatic billing, is the first of the new range of products, the research and development of which, was completed in 2007. The research and development of an additional product, the HOMI® 330, was completed in the first quarter of 2009. In 2010 and 2011, we incurred additional expenses to improve the production and functionality of the minibars. Total research and development expenses for the three months ended June 30, 2010 were $17,000, and $24,000 for the three months ended June 30, 2011. OPERATING EXPENSES General and Administrative expenses were $398,000** for the three months ended June 30, 2010 and $370,000 for the three months ended June 30, 2011. As a percentage of revenues, general and administrative expenses decreased from 48.7 % to 42.9 %.This decrease is due to cost reduction and ongoing saving efforts in general and administrative expenses. Selling and Marketing expenses decreased from $ 90,000** for the three months ended June 30, 2010 to $ 82,000 for the three months ended June 30, 2011, or by 8.9 %, primarily as a result of the reduction of marketing efforts. ** Reclassified FINANCIAL INCOME (EXPENSES) For the three months ended June 30, 2010 we had financial expense (net) of $49,000, and for the three months ending June 30, 2011, we had financial expense (net) of $ 97,000. 19 The increase is mainly due to the interest of the long term loans the company received. OTHER INCOME (EXPENSES) For the three months ended June 30, 2010 and 2011 we had other expenses (net) of $45,000* and $4,000, respectively. *restated, see note 2H to the Financial Reports NET INCOME (LOSS) For the three months ended June 30, 2010 and 2011 we had net loss of $ 393,000* and $ 428,000, respectively. *restated, see note 2H to the Financial Reports RESULTS OF OPERATIONS - SIX MONTHS ENDED JUNE 30, 2, 2010. REVENUES For the six months ended June 30, 2011 and 2010, HOMI had revenues of $ 1,573,000 and $1,527,000*, respectively, an increase of $ 46,000 or 3.0 %. This increase is mainly due to the additional minibars and computerized trays installed during this period. For the six months ended June 30, 2011, our three largest customers accounted for approximately 29.6 % of our total revenues.For the six months ended June 30, 2010, our three largest customers accounted for approximately 29.11% of our total revenues. *restated, see note 2H to the Financial Reports GROSS PROFIT Gross profit, before consideration of depreciation expense, decreased from $ 668,000* for the six months ended June 30, 2010 to $604,000, for the six months ended June 30, 2011, a decrease of $64,000. Gross profit margin, before consideration of depreciation expense, decreased from 43.7% to 38.4 %. The installations of the HOMI232 mini bars and the associated computerized trays during the six months ended on June 30, 2011 required additional costs that reduced the gross profit margin. Gross profit, after consideration of depreciation expenses, decreased from $306,000 for the six months ended June 30, 2010 to $ 274,000 for the six months ended June 30, 2011, a decrease of $32,000.Gross profit margin decreased from 20.0 % to 17.4% for the same reasons mentioned above *restated, see note 2H to the Financial Reports 20 COSTS OF REVENUES Cost of Revenues, before consideration of depreciation expenses, for the six months ended June 30, 2010 and 2011 were $ 859,000* and $ 969,000, respectively, an increase of $110,000 or 12.8 %. This increase in cost of revenues is due primarily to the increase of revenues.In addition, the installations of the HOMI232 mini bars and the associated computerized trays during the six months ended June 30, 2011, required additional costs that increased the cost of revenues. Depreciation expenses for the six months ended June 30, 2010 and 2011 approximated $362,000* and $330,000, respectively, a decrease of $ 32,000, or 9.6 %. As a percentage of revenues, depreciation expense decreased from 23.7 % to 20.1%. *restated, see note 2H to the Financial Reports RESEARCH AND DEVELOPMENT During 2006, HOMI commenced its own research and development program aimed at the development of a new range of products. The HOMI® 336, a novel, computerized minibar system designed to increase the accuracy of automatic billing, is the first of the new range of products, the research and development of which was completed in 2007. The research and development of an additional product, HOMI® 330, was completed in 2009.In 2010 and 2011, we incurred additional expenses to improve the production of the minibars. Total research and development expenses for the six months ended June 30, 2010 were $53,000 and $ 50,000 for the six months ended June 30, 2011. OPERATING EXPENSES General and Administrative expenses decreased from $ 828,000* for the six months ended June 30, 2010 to $733,000 for the six months ended June 30 2011, a decrease of $ 95,000, or 13.0%. As a percentage of revenues, general and administrative expenses decreased from 54.2% to 46.6%. The decrease is mainly due to the sale of two of HOMI's subsidiaries in Europe in April 2010, as well as our continued efforts to reduce expenses. Selling and Marketing expenses decreased from $181,000* for the six months ended June 30, 2010 to $176,000 for the six months ended June 30, 2011, a decrease of $ 5,000 or by 2.8% . *restated, see note 2H to the Financial Reports FINANCIAL INCOME (EXPENSES) For the six months ended June 30, 2010 and 2011 we had financial expenses (net) of $147,000 and $183,000 of financial expenses (net), respectively, an increase in expenses of $36,000. These amounts include interest expense (net) of approximately $ 95,000 and $181,000, respectively. The remaining amounts are due primarily to currency exchange differences on US$ dominated intercompany balances. The increase is mainly due to the interest and other costs related to the long term loans the company received. 21 OTHER INCOME (EXPENSES) For the six months ended June 30, 2010 we had other expenses (net) of $ 177,000* and for the six months ended June 30, 2011, we had other expenses (net) of $1,000. The expenses in 2010 were mainly due to the loss from the sale of our interests in our subsidiaries in Italy and Germany and since HOMI Australia, a subsidiary of HOMI, ceased operating the minibars in Hilton Sydney, the only hotel operated in Australia, and transferred the operation and the minibars installed to that hotel. *restated, see note 2H to the Financial Reports NET INCOME (LOSS) As a result of the above, for the six months ended June 30, 2010 we had net loss of $1,080,000 and for the six months ended June 30, 2011, we had a net loss of $870,000. LIQUIDITY AND CAPITAL RESOURCES Since our inception, we have been dependent on investment capital as our primary source of liquidity. We had an accumulated deficit at June 30, 2011 of $ 8,585,000. During the six months ended June 30, 2011, we had net loss of $ 870,000 Our financing activities resulted in cash of approximately $ 347,000 during the six months ended June 30, 2011and during the six months ended June 30, 2011 we used cash in the amount of $ 412,000. On June 30, 2011, we had long term liabilities of approximately $ 2,776,000 which are mainly comprised of loans from related parties and others. At June 30, 2011, HOMI had $ 542,000 in cash, including short term deposits. In order to implement our basic business plan for completion of the installation of additional minibars, we will need additional funds. Our preferred method is the new business model in which we sell or receive loans against installed minibar systems and continue to operate them.We began using this new business model in 2010. On October 5, 2010, HOMI Industries Ltd, which is a wholly owned subsidiary of HOMI, entered into a loan agreement with Tomwood Limited, a BVI company.Pursuant to this agreement, HOMI Industries will receive $ 2,000,000.As of June 30, 2011, the company had received $1,500,000 of this $2,000,000. Management believes that the above mentioned loan and continued efforts to reduce corporate expenses will provide sufficient cash for the ongoing operations of the company for the next twelve months. OFF BALANCE SHEET ARRANGEMENTS HOMI has no off balance sheet arrangements. 22 INFLATION We do not believe that inflation has had a significant impact on our consolidated results of operations or financial condition. Item 3. QUANTATATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK N/A Item 4. CONTROLS AND PROCEDURES Management is required by Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 to evaluate, with the participation of the Chief Executive Officer and Chief Financial Officer, the effectiveness of disclosure controls and procedures as of the end of the period covered by this report. Disclosure controls and procedures refer to controls and other procedures designed to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in our reports that we file or submit under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. In designing and evaluating our disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management was required to apply its judgment in evaluating and implementing possible controls and procedures. Management, with the participation of the Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures. Based on their evaluation, as of the end of the period covered by this Form 10-Q,the Chief Executive Officer and Chief Financial Officer have concluded that such disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) are effective. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS To the best of our knowledge, as of the date hereof, there are no material pending or threatened legal proceedings to which HOMI or any of its subsidiaries is a party, or of which any of our property is subject. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. 23 Item 1A. RISK FACTORS There have been no material changes in the risk factors described in “Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2010. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND PROCEEDS During the six months ended June 30, 20111, there were no sales of unregistered equity securities. Item 3. DEFAULTS UPON SENIOR SECURITIES None. Item 4. [Removed and Reserved] Item 5. OTHER INFORMATION Item 6. EXHIBITS The following exhibits are filed as part of this Form 10-Q. (a) Exhibits required by Item 601 of Regulation S-K Exhibit No.Description Certification of HOMI’s Chief Executive Officer pursuant to Rule13a- 14(a) of the Securities Exchange Act of 1934 Certification of HOMI’s Chief Financial Officer pursuant to Rule13a- 14(a) of the Securities Exchange Act of 1934 Certification of HOMI’s Chief Executive Officerand Chief Financial Officer required by Rule 13a-14(b) under the Securities Exchange Act of 1934 and Section 1350 of Chapter 63 of Title 18 the United States Code (18 U.S.C. 1350) 24 SIGNATURE In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. Dated: September 1, 2011 By: /s/ Daniel Cohen Name: Daniel Cohen Title: President (Principal Executive Officer) Dated: September 1, 2011 By: /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Financial Officer (Principal Accounting Officer) 25
